      Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


JAMIE WEBB and AARON HODGE,
on behalf of themselves and all
others similarly situated,


     Plaintiffs,
                                                CIVIL ACTION FILE
                                                No. l:19-cv-0665-SCJ

V.



DOORDASH, INC./


     Defendant




                                   ORDER

         This matter is before the Court on Defendant's Motion to Compel


Arbitration (Doc. No. [26]). The matter is now ripe for review by the Court.

     I. BACKGROUND

        Defendant DoorDash is a technology company headquartered in San

Francisco, California. Doc. No. [26-1], p. 10. Defendant provides an online


platform (including a website and a mobile application) where customers can


order food delivery from a broad array of partner restaurants. Id. at 10-11.


Independent contractors (called //Dashers//) then receive delivery opportunities
    Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 2 of 20




via the mobile application to deliver the food to the customer. Id. at 11.


Plaintiffs signed up to work as Dashers and entered into independent

contractor agreements (//ICAs ) with Defendant. Id. Plaintiffs bring this action


on behalf of themselves and all others similarly situated: Dashers who have


allegedly been denied tip money paid by customers. Doc. No. [24]/ p. 1.


      Defendant now moves to compel arbitration of Plaintiffs' individual


claims and dismiss this action. See Doc. Nos. [26]; [26-1]. Defendant argues that


the arbitration agreement clause and class action waiver in the ICAs are valid


and enforceable. Doc. No. [26-1], p. 1. Thus, it argues Plaintiffs are required to


arbitrate their claims individually. Id.


      Plaintiffs concede that the ICAs are valid contracts. Doc. No. [24]/ p. 27.


Plaintiffs argue, however/ that the Federal Arbitration Act (//FAA//) is

inapplicable here/ because Dashers fall within a statutory exemption for


transportation workers engaged in interstate commerce. Doc. No. [28]/ p. 6.


They also argue that, even if they do not fall within the exemption/ "there was


no agreement to arbitrate because Plaintiffs were fraudulently induced to enter


into the arbitration agreement itself/7 Id. Finally/ Plaintiffs argue that

Defendant's class action waiver argument is premature/ because "the alleged


class waivers are embedded within the arbitration provisions/7 and thus this

                                           2
    Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 3 of 20




issue "requires a conclusion that each Plaintiff entered a binding arbitration


agreement/7 Doc. No. [28], pp. 29-20.


      A. Independent Contractor Agreement (/'ICA//)


      In July 2017 and November 2018, respectively, Webb and Hodge entered

into ICAs with Defendant when they signed up to create accounts with the

DoorDash platform. Id p. 11. The sign-up screen provided a box that the user


had to check to proceed, which stated I agree to the Independent Contractor


Agreement and have read the Dasher Privacy Policy/" Id. The words


 Independent Contractor Agreement^ and //Dasher Privacy Policy77 were


highlighted in red text and hyperlinked to the ICA and Dasher Privacy Policy

so that the user could review those documents before indicating his or her


agreement. Id. In order to create a DoorDash account, the user had to click the


box to indicate his or her agreement to the ICA. Id.


      Section XI.l of both Plaintiffs' ICAs contains a mutual arbitration

agreement providing that the parties will arbitrate any justiciable disputes/

including those related to the ICA or the parties' relationship. Id. at 12; Doc.


Nos. [24-1]/ p. 5 (Webb/s ICA); [24-2]/ p. 6 (Hodge's ICA). The provision states

that //[t]his arbitration agreement is governed by the Federal Arbitration Act (9

U.S.C. §§ 1-16), which shall apply to "any and all claims arising out of or

                                        3
     Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 4 of 20




relating to this agreement/7 Id. The parties also agreed that the FAA shall


govern "even in the event CONTRACTOR and/or DOORDASH are otherwise

exempt from the FAA// and //[a]ny disputes to this regard shall be resolved

exclusively by an arbitrator/' Doc. Nos. [24-1]/ p. 6; [24-2]/ pp. 6-7. The first


page of the ICA contains bold/ capitalized text putting the reader on notice of

the arbitration agreement and directing him or her to read it carefully. Id.; Doc.


Nos. [24-1]/ p. 1; [24-2], p. 1.


       The ICAs also include the option to opt-out of the arbitration agreement


provision. See //CONTRATOR/S Right to Opt Out of Arbitration Provision/"

Doc. Nos. [24-1]/ p. 6; [24-2], p. 8. This provision appears in bold, underlined


text, and states that a Dasher may opt-out by sending an email to


dasheroptout@doordash.com within 30 days of the effective date of the ICA.


Id. The provision further states that a Dasher will not be subject to an adverse


action as a consequence of opting out. Id. It is uncontested that Plaintiffs did


not exercise this opt-out option.


       The ICAs also contain class action waivers. Section XI.3 provides that the


parties "waive their right to have any dispute or claim brought, heard or


arbitrated as/ or to participate in/ a class action/ collective action/ and/or


representative action/ and an arbitrator shall not have any authority to hear or

                                        4
    Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 5 of 20




arbitrate any class/ collective [and/or] representative action (Class Action


Waiver')/7 Doc. Nos. [24-1]/ p. 6; [24-2], p. 7. The parties agreed that "any claim


that all or part of this Class Action Waiver is unenforceable/ unconscionable/


void or voidable may be determined only by a court of competent jurisdiction


and not by an arbitrator/7 Id. The provision then clarifies that //[a]ll other


disputes with respect to whether this NIutual Arbitration Provision is

unenforceable, unconscionable, applicable, valid/ void or voidable shall be


determined exclusively by an arbitrator/ and not by any court. Id. (emphasis


added).

      Finally/ the ICAs contain a severability clause: "Except as specifically


provided in Section XI, if any part of this Agreement is declared unlawful or

unenforceable/ the remainder of this Agreement shall remain in fuU force and


effect/7 Doc. Nos. [24-1]/ p. 7; [24-2]/ p. 9. Plaintiffs do not contest that the ICAs


represent valid and enforceable contracts between the parties — they concede


that they "assented to" the contracts themselves. Doc. No. [24]/ p. 27. Rather,


Plaintiffs object to two specific ICA provisions: the arbitration agreement and

the class action waiver.
    Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 6 of 20




      B. Plaintiffs' Claims


      Defendant connects customers/ a broad array of restaurants/ and


independent contractor delivery providers. Doc. No. [26-1], pp. 10-11. When


customers place delivery orders on DoorDash/s online platform, Dashers


receive delivery opportunities on the mobile application. Doc. No. [24], p. 4.


After accepting the opportunity/ the Dasher drives to the restaurant/ picks up


the order, and then drives to the customer's location and delivers it. Id. pp. 4-


5. Dashers receive "base pay + 100% of tips" from the customers. Id. p. 2.


Plaintiffs aUege that Defendant has kept //a substantial portion of this

additional [tip] charge for itself" at the expense of Dashers. They argue this

practice is "equally applicable to the Class NIembers and constitutes an unfair,


unlawful and fraudulent business practice in violation of the law. Id.


   II. LEGAL STANDARD

      The FAA/ 9 U.S.C. §§ 1-16 (2006), governs the validity and enforcement

of arbitration agreements that touch on interstate commerce/ and "embodies a


liberal federal policy favoring arbitration agreements/' Caley v. Gulfstream


Aerospace Corp., 428 F.3d 1359, 1367 (llth Cir. 2005). Most fundamentally,

"arbitration is a matter of contract/' AT&T Mobility LLC v. Concepcion, 563


U.S. 333, 339, (2011) (citation omitted). The Supreme court has held that the

                                        6
    Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 7 of 20




FAA requires courts rigorously to 'enforce arbitration agreements according


to their terms/ including terms that specify with whom the parties choose to


arbitrate their disputes and the rules under which that arbitration will be

conducted/" Epic Sys. Corp. v. Lewis, _ U.S. „/138 S. Ct 1612,1621 (2018)


(quoting Am. Express Co. v. Italian Colors Rest., 570 U.S. 228, 233 (2013))

(emphasis in original).

      //A court compelling arbitration should decide only such issues as are


essential to defining the nature of the forum m which a dispute will be

decided/' Musnick v. King Motor Co. of Ft. Lauderdale, 325 F.3d 1255, 1261


(llth Ctr.2003) (quotation marks and citation omitted). If an agreement is

governed by the FAA/ courts must effectuate the intent of Congress //to move


the parties to an arbitrable dispute out of court and into arbitration as quickly


and easily as possible/7 Moses H. Cone Mem/l Hosp. v. Mercury Constr. Corp.,


460 U.S. 1,22 (1983).

   III. ANALYSIS

      A. Threshold Issues


      In determining whether to compel arbitration under the FAA, courts


generally look at two threshold issues: (1) whether there is a valid agreement


to arbitrate between the parties, and (2) whether the agreement covers the

                                        7
    Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 8 of 20




dispute. Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83-84 (2002). Any


doubt related to arbitrability "should be resolved in favor of arbitration."


Moses H. Cone/ 460 U.S. at 24-25.


             1. Valid Arbitration Agreement


      Plaintiffs concede that they "assented to" the ICAs. Doc. No. [24]/ p. 27.


Plaintiffs argue, however, that they were fraudulently induced into agreeing to


the arbitration agreement, as they did not contemplate that the wrongdoing


alleged" would be subject to arbitration. Doc. No. [28]/ p. 6. They argue that the


arbitration clause is thus "invalid for fraud." Id. The Court notes/ however/ that


all of Plaintiffs allegations of fraud go to Defendant s aUeged underlying

conduct—withholding of tips—and not to any facts specific to the arbitration


agreement itself. See id. at pp. 6-7.


      Generally/ the question of ""whether the parties have a valid arbitration


agreement at alF is for the court/ not the arbitrator/ to decide/7 Termmix Infl


Co., LP v. Palmer Ranch Ltd. Fship, 432 F.3d 1327, 1331 (llth Cir. 2005)

(quoting Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003) (plurality

opinion)). However/ when "parties clearly and unmistakably agree [] that the

arbitrator should decide whether the arbitration clause is valid/' courts must


enforce such a broad agreement. Id_ at 1332; see also Howsam v. Dean Witter

                                        8
    Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 9 of 20




Reynolds, Inc., 537 U.S. 79, 83 (2002) (holding the "question of arbitrability/7 is

an issue for judicial determination //[u]nless the parties clearly and


unmistakably provide otherwise ).


      Here/ the ICA states that/ other than the class action waiver/ //[a]ll other


disputes with respect to whether this Mutual Arbitration Provision is

unenforceable/ unconscionable, applicable/ valid/ void or voidable shall be


determined exclusively by an arbitrator/ and not by any court." Doc. Nos. [24-


I], p. 6; [24-2], p. 7. The ICA also states that //[a]ny arbitration shall be governed

by the American Arbitration Association Commercial Arbitration Rules (/AAA

Rules')/7 subject to a few exceptions. Id. AAA Rule 8(a), in turn/ provides that


//[t]he arbitrator shall have the power to rule on his or her own jurisdiction/


including any objections with respect to the existence, scope or validity of the


arbitration agreement/7 Terminix, 432 F.3d at 1332 (quoting Am. Arbitration

Ass/n, Commercial Arbitration Rules).


       Though the general rule is that the validity of an arbitration agreement

is an issue for the court/ in this case,//the parties have contracted around that


default rule." 1± at 1333. The Plaintiffs concede that they "assented to// the ICA.


//By incorporating the AAA Rules, including Rule 8/ into their agreement/" and


by the express provision in Section XI.3, "the parties clearly and unmistakably
                                          9
   Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 10 of 20




agreed that the arbitrator should decide whether the arbitration clause is


valid/7 Id. at 1332. Thus, this issue is reserved to the arbitrator.


             2. Applicability to Dispute at Bar

      The ICA states that //[t]his arbitration agreement. . . shall apply to any


and all claims arising out of or relating to this agreement/" including:


             CONTRACTOR'S classification as an independent contractor/
             CONTRACTOR'S provision of Contracted Services to consumers/
             the payments received by CONTRACTOR for providing services to
             consumers/ the termination of this Agreement/ and all other
             aspects of CONTRACTOR'S relationship with DOORDASH/ past/
             present or future/ whether arising under federal/ state or local
             statutory and/or common law ....


Doc. Nos. [24-1], p. 5; [24-2]/ p. 6 (emphasis added). The agreement could not


have been broader. "Any disputes means all disputes/ because /any/ means all/"


Anders v. Hometown Mortg. Servs., Inc., 346 F.3d 1024,1028 (llth Cir. 2003)


(quoting Merritt v. DUlard Paper Co., 120 F.3d 1181, 1186 (llth Cir. 1997)).

"And so/ of course/ does the word /alF itself." Id. The agreement reaches this


dispute because the agreement reaches any and all disputes.


      B. Applicability of FAA

      The ICA arbitration agreement provision expressly provides that //[t]his

arbitration agreement is governed by the Federal Arbitration Act (9 U.S.C. §§




                                         10
   Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 11 of 20




1-16)// which shall apply to "any and all claims arising out of or relating to this

agreement." Doc. Nos. [24-1]/ p. 5; [24-2]/ p. 6.


      Even if the ICA arbitration agreement did not expressly invoke the FAA,

however, the FAA applies because the ICAs "affect commerce." See Allied-


Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 273-74, 281 (1995) (FAA/s


requirement that an agreement mvolve[e] commerce is broad and is indeed


the functional equivalent of affecting commerce/ even if the parties did not


contemplate an interstate commerce connection ). Defendant has proffered


evidence of the national scope and interstate nature of its business. See Doc.


No. [26-4] (Aughney Aff.)/ p. 2/ ^ 4 (//DoorDash/s business is conducted


throughout the United States and is directly involved in interstate commerce.


DoorDash engages in a multistate business/ allowing Dashers to accept


delivery opportunities in all 50 states/').

      Nonetheless, Plaintiffs argue the FAA is inapplicable because they fall

within a statutory exemption for interstate transportation workers. However/


the ICA expressly addresses this issue. The ICA states that the FAA shall

govern the parties' agreement even if one party is otherwise exempt from the


FAA. Doc. Nos. [24-1], p. 6; [24-2]/ pp. 6-7. //In the event/ but only in the event/


the arbitrator determines the FAA does not apply, the state law governing

                                         11
      Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 12 of 20




arbitration agreements in the state in which the CONTRACTOR operates shall

apply// Id. Thus/ the parties agreement reserves the issue of exemption to the


arbitrator. Id.


        C. Enforceability of Class Action Waiver


        Defendants argue that class action treatment of this dispute is precluded


by class action waivers contained in the ICAs. Plaintiffs respond that/ because


the class action waivers are contained in Section XI/ the Mutual Arbitration


Provision, a decision about the validity of the class action waivers first requires


a conclusion that the arbitration agreements are valid. Doc. No. [28]/ pp. 29-30.


Therefore, they argue. Defendant's class action waiver argument is premature.


Id,


        The Court has determined supra that the validity of the arbitration

agreement provision has been reserved by the parties to the arbitrator.


However/ the ICAs provide: "Notwithstanding any other clause contained in


this Agreement or the AAA Rules . . . any claim that all or part of this Class


Action Waiver is unenforceable, unconscionable/ void or voidable may be


determined only by a court of competent jurisdiction and not by an arbitrator."


Doc. Nos. [24-1]/ p. 6; [24-2]/ pp. 7. Thus, while the validity of the arbitration


agreement is one for the arbitrator/ the validity of the class action waiver is one

                                        12
   Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 13 of 20




for the Court. In order to rule on the enforceability of the class action waiver


without infringmg on issues reserved to the arbitrator, the Court must first


determine whether it is severable from the remainder of the arbitration


agreement.


        1. Severability

        The ICAs contain severabUity clauses. Regarding the severability of other

provisions from arbitration clauses/ the Eleventh Circuit has held the following:


              If all the provisions of the arbitration clause are enforceable/ then
              the court must compel arbitration according to the terms of the
              agreement. If/ however, some or all of its provisions are not
              enforceable/ then the court must determine whether the
              unenforceable provisions are severable. Severability is decided as
              a matter of state law. If the offensive terms are severable, then the
              court must compel arbitration according to the remaining/ valid
              terms of the parties7 agreement. The court should deny the motion
              to compel arbitration only where the invalid terms of the
              arbitration clause render the entire clause void as a matter of state
              law.


Termirdx, 432 F.3d at 1331 (citing Anders, 346 F.3d at 1032). Whether the

severabUity provision is to be given effect //is a question of state law, because


in placing arbitration agreements on an even footing with all other contracts/


the FAA makes general state contract law controUing/7 Anders, 346 F.3d at


1032.




                                        13
   Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 14 of 20




      In Georgia/ a contract may be either entire or severable. See O.C.G.A. §


13-l-8(a). If a contract is severable/ the part of the contract that is valid will not


be invalidated by a separate part that is unenforceable. Id. The intent of the


parties determines whether a contract is severable. Id. § 13-l-8(b).


//[S] ever ability clauses are enforceable under Georgia law and the FAA requires


that arbitration agreements be treated no less favorably than other contracts


under state law." Tackson v. Cintas Corp., 425 F.3d 1313, 1317 (llth Cir. 2005).


      Here/ Plaintiffs claims can be arbitrated on an individual basis if the class

action waiver is enforceable. However/ under a recent Supreme Court decision,


Lamps Plus Inc. v. Varela, _ U.S. _, 139 S. Ct. 1407 (2019), parties cannot be


compelled to arbitrate on a class-wide basis absent a clear agreement to do so.


Id. at 1415 ("Class arbitration is not only markedly different from the

'traditional individualized arbitration7 contemplated by the FAA/ it also

undermines the most important benefits of that familiar form of arbitration.


The [FAA] therefore requires more than ambiguity to ensure that the parties

actually agreed to arbibrate on a classwide basis.") (internal citation omitted).


      Clearly, given the ICA/s class action waiver/ the parties did not agree to


arbitrate claims on a class-wide basis. Thus, if the class action waiver is not




                                          14
    Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 15 of 20




enforceable/ the parties' claims cannot be arbitrated.1 The Court must therefore


address the enforceability of the class action waiver before Plaintiffs claims can


be sent to arbitration.


       2. Class Action Waiver


       The final phrase of the FAA/s § 2/ known as the "saving clause/7 "permits


agreements to arbitrate to be invalidated by generally applicable [state law]

contract defenses/ such as fraud, duress/ or unconscionability, /but not by


defenses that apply only to arbitration or that derive their meaning from the

fact that an agreement to arbitrate is at issue/" Pendergast v. Sprint Nextel


Corp., 691 F.3d, 1224, 1231 filth Cir. 2012) (quoting Concepcion, 563 U.S. at

339). So long as the class action waiver does not run afoul of these state law


defenses, however, the FAA demands that it be enforced. See Conception, 563


U.S. at 347-49 (finding California's Discover Bank rule/ which held all

arbitration class action waivers were unconscionable/ was preempted by


Section 2 of the FAA).




1 The ICA also contemplates this situation: //In any case in which (1) the dispute
is filed as a class/ collective/ or representative action and (2) there is a final judicial
determination that all or part of the Arbitration Class Action Waiver is unenforceable,
the class/ collective and/or representative action to that extent must be litigated in a
civil court of competent jurisdiction ... // Doc. Nos. [24-1]/ p. 6; [24-2], pp. 7.

                                             15
    Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 16 of 20




       The Eleventh Circuit has held ^arbitration agreements precluding class


action relief are valid and enforceable. Tenktns, 400 F.3d at 877-78 (citing


Randolph v. Green Tree Fin. Corp.-Ala., 244 F.3d 814, 819 (llth Cir. 2001)).

However, the enforceability of a particular class action waiver in an


arbitration agreement must be determined on a case-by-case basis, considering


the totality of the facts and circumstances. Dale v. Comcast Corp., 498 F.3d


1216,1224 (llth Cir. 2007).

              Relevant circumstances may include/ but are not limited to, the
              fairness of the provisions/ the cost to an individual plaintiff of
              vindicating the claim when compared to the plaintiffs potential
              recovery/ the ability to recover attorneys fees and other costs and
              thus obtain legal representation to prosecute the underlying claim/
              the practical affect the waiver will have on a company's ability to
              engage in unchecked market behavior, and related public policy
              concerns.


Id. Georgia law directs the Court to assess similar factors/ including


"procedural and substantive elements." Tenkins v. First Am. Cash Advance of


Ga., LLC, 400 F.3d 868, 875 (llth Cir. 2005).2




2 "Factors relevant to the procedural unconscionability inquiry include the bargaining
power of the parties/ the conspicuousness and comprehensibility of the contract
language/ the oppressiveness of the terms/ and the presence or absence of a
meaningful choice. As for substantive unconscionability/ courts consider the
commercial reasonableness of the contract terms/ the purpose and effect of the terms/
the allocation of the risks between the parties/ and similar public policy concerns."
Tenkins, 400 F.3d at 875-76 (internal quotation marks and citations omitted).

                                          16
   Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 17 of 20




      Plaintiffs argue only that the class action waiver is embedded in the


arbitration agreement, which they say was procured fraudulently. Doc. No.


[28], p. 30. However, Plaintiffs have made no argument that their agreement to


the ICA generally, or the class action waiver specifically, was obtained by


procedurally objectional means. Defendants argue that the class action waivers


are valid and must be enforced. Doc. No. [26-1]/ pp. 30-31.


      Plaintiffs do not dispute that they read and assented to the terms of the

ICA. The terms of the class action waiver provision are clearly and


comprehensibly written. The class action waiver provision was entitled "Class


Action Waiver/7 which was underlined. Plaintiffs entered the ICA as


independent contractors and have made no argument that they lacked a


meaningful choice in entering the agreement. The ICAs also provided a


mechanism to opt-out of the arbitration agreement (including the class action


waiver) entirely. Thus, there is no evidence that the agreement was


procedurally unconscionable.


      The ICA provides governing procedures for the arbitration. It provides


that "the Arbitrator may award all remedies to which a party is entitled under


applicable law and which would otherwise be available in a court of law ... //


Doc. Nos. [24-1], p. 6; [24-2]/ pp. 7. The Arbitrator "may issue orders (including

                                        17
   Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 18 of 20




subpoenas to third parties) allowing the parties to conduct discovery sufficient

to allow each party to prepare that party's claims and/or defenses"; may hear


motions to dismiss and/or motions for summary judgment and will apply the

standards of the Federal Rules of Civil Procedure governing such motions";


and shall articulate his or her findings //in writing with findings of fact and

conclusions of law." Id. Defendant is obligated to pay "all of the Arbitrator's


fees and costs/7 Id. There is no bar to Plaintiffs' ability to seek attorneys' fees


and other costs. Thus/ the terms are not substantively unfair to Plaintiffs.


      In Dale, the Eleventh Circuit invalidated a class action waiver because


"cost of vindicating an individual [plaintiffs] claim, when compared to his or

her potential recovery/ is too great/7 498, F.3d at 1224. This was because (1) the

named plaintiffs had only been charged $10.56 in allegedly excess fees, and (2)

the plaintiffs were unable to recover attorneys7 fees. Id Conversely/ in Tenkms,


the Eleventh Circuit enforced a class action waiver where attorneys' fees were


available/ finding //[t]he Arbitration Agreements permit [the plaintiff] and

other consumers to vindicate all of their substantive rights in arbitration/" 400


F.3d at 878.


      The Court finds that enforcing the class action waiver will //not have the


practical effect of immunizing" Defendant from claims for unlawful market

                                        18
   Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 19 of 20




behavior. Id. First/ the ICAs allow Dashers to opt-out of the arbitration


agreement provision—including the class action waiver. Second, Plaintiffs


have not alleged that the value of their claims makes arbitrating individually

prohibitively expensive. Finally/ Plaintiffs are expressly entitled to "all

remedies to which a party is entitled under applicable law and which would

otherwise be available" in this Court. Doc. Nos. [24-1]/ p. 6; [24-2], pp. 7.


Though attorneys' fees are not generally allowable in breach of contract actions


in Georgia/ they may be aUowed where a plaintiff demands them in the prayer

for relief and alleges the Defendant has acted in bad faith/ as Plaintiffs have

done here. See O.C.G.A. § 13-6-11; Doc. No. [24]/ pp. 27-28.


      Because it does not run afoul of general contract principles/ the Court


holds the class action waiver is enforceable. Because the class action waiver is


enforceable. Plaintiffs' claims can be individually arbitrated. As mentioned


supra and per the parties' intent, the arbitrator has the authority to rule on his


or her own jurisdiction/ includmg the validity of the arbitration agreement.


   IV. CONCLUSION

      In light of the federal policy in favor of enforcing arbitration agreements


as written/ Defendant's Motion to Compel Arbitration (Doc. No. [26]) is


GRANTED. It is hereby ORDERED that the case is stayed pending

                                        19
    Case 1:19-cv-00665-SCJ Document 30 Filed 01/09/20 Page 20 of 20




Arbitration. IT IS FURTHER ORDERED that this Court shall retain

jurisdiction of the case for the limited purpose of enforcing any bindmg

arbitration award.


      In light of the stay and pursuant to the Court's inherent authority to

manage its docket, it is therefore ORDERED that this action be

ADMINISTRATIVELY TERMINATED during the pendency of the stay. The

parties may file a motion to reopen the case at the conclusion of arbitration.


      IT IS SO ORDERED this ^h day of January/ 2020.

                                                 ^/c C- /^^
                                       HONORABLE STEfE C JONES
                                       UNITED STATES DISTRICT JUDGE




                                       20
